            Case 3:19-cv-01930-PAD Document 4 Filed 09/27/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


      UNITED STATES OF AMERICA,
                Plaintiff
                                                    CIVIL NO.: 19-
                         v.

       FUNDS IN THE AMOUNT OF
   $53,082,824.19.00 IN U.S. CURRENCY,
    CONTAINED IN THE FOLLOWING
   ACCOUNTS UNDER THE NAME OF
  BANCO SAN JUAN INTERNATIONAL:
      a) xxx-x7689 – MERRILL LYNCH
           ADDRESS: #15 SECOND ST.,
           SUITE 210, GUAYNABO, PR
           00968, UP TO $10,000,000.00;

        b) xxx-x7059 – MERRILL LYNCH
            ADDRESS: 225 LIBERTY ST.,
           41ST FL, NEW YORK, NY 10281,
              UP TO $5,000,000.00; AND

       c) FEDERAL RESERVE BANK OF
          NEW YORK ACCOUNT # xxxx-
           x228-6, UP TO $38,082,824.19,

                    Defendant



                       MOTION REQUESTING ISSUANCE OF
                     WARRANT OF ARREST IN REM AND SEIZURE

TO THE HONORABLE COURT:

       COMES NOW the United States of America, through its undersigned attorneys, and very

respectfully states and prays as follows:

       1.      Plaintiff has filed forfeiture proceedings against the defendant currency, pursuant

to Title 18, United States Code, Sections 981(a)(1)(A),(C) and Title 18 United States Code, Section
                                                1
            Case 3:19-cv-01930-PAD Document 4 Filed 09/27/19 Page 2 of 2




984.

       2.      Pursuant to Title 18, United States Code, Section 981(b)(2), Warrants of Arrest in

Rem and Seizure were filed along with the Complaint for Forfeiture in Rem.

       3.      The purpose of the Warrants of Arrest in Rem and Seizure is that the Court acquires

jurisdiction over the defendant property.

       4.      The Warrants are needed so that due process may issue to enforce the forfeiture,

and to give notice to the interested parties to appear in court and show cause why the forfeiture

should not be decreed.

       WHEREFORE, plaintiff United States of America prays to the Honorable Court to

expeditiously issue the above-mentioned warrant, and that the originals of the same be delivered

to the U.S. Attorney for the District of Puerto Rico, who will make the arrangements for their

service according to law.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 27th day of September, 2019.



                                                    ROSA EMILIA RODRIGUEZ-VELEZ
                                                    United States Attorney

                                                    s/ David O. Martorani-Dale
                                                    David O. Martorani-Dale
                                                    Assistant United States Attorney
                                                    USDC-PR No.: 226004
                                                    Torre Chardon, Suite 1201
                                                    350 Chardon Street
                                                    San Juan, PR 00918
                                                    Telephone: 787-766-5656
                                                    Fax: 787-766-6219
                                                    Email: david.o.martorani@usdoj.gov




                                                2
